NUMBER 13-19-00431-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


KEVIN MARTIN, JAMIE MARTIN,
AND ASHLEY LUSK,                                                         Appellants,

                                          v.

ROSETTA RESOURCES OPERATING, LP,                                           Appellee.


                   On appeal from the 156th District Court
                        of Live Oak County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
         Memorandum Opinion by Chief Justice Contreras

      In this appeal, we are once again called on to interpret and apply “opaquely

worded” “cryptic language” in an oil and gas lease. See Burlington Res. Oil & Gas Co. v.

Tex. Crude Energy, LLC, 573 S.W.3d 198, 210 n.10 (Tex. 2019); see also Devon Energy

Prod. Co. v. Sheppard, No. 13-19-00036-CV, 2020 WL 3478680, at *20 (Tex. App.—
Corpus Christi–Edinburg June 25, 2020, no pet. h.) (mem. op.). Appellants Kevin Martin,

Jamie Martin, and Ashley Lusk (the Martins) sued appellee Rosetta Resources Operating,

LP (Rosetta), and the trial court granted summary judgment in favor of Rosetta. The

Martins argue this was error because: (1) the subject leases required Rosetta to protect

their undrilled property against drainage; (2) the lease unambiguously required Rosetta

to “either spud an offset w[e]ll or release the acreage within 12 months of drainage”; and

(3) there is no fact issue as to Rosetta’s obligations under the lease. We reverse and

remand.

                                       I. BACKGROUND

       The Martins, landowners in Live Oak County, entered into mineral lease

agreements (the Martin Leases) with Mesquite Production Inc. (Mesquite) in 2001 and

2006. The leases each contained several addenda including the following Addendum 18:

       Notwithstanding anything contained herein to the contrary, it is further
       agreed that in the event a well is drilled on or in a unit containing part of this
       acreage or is drilled on acreage adjoining this Lease, the Lessor [sic], or its
       agent(s) shall protect the Lessee’s [sic] undrilled acreage from drainage and
       in the opinions of reasonable and prudent operations, drainage is occurring
       on the un-drilled acreage, even though the draining well is located over
       three hundred thirty (330) feet from the un-drilled acreage, the Lessee shall
       spud an offset well on said un-drilled acreage or on a unit containing said
       acreage within twelve (12) months from the date the drainage began or
       release the acreage which is un-drilled or is not a part of a unit which is held
       by production.

In 2007, Mesquite assigned its rights under the leases to Rosetta. The following year,

Rosetta, along with Newfield Exploration Co. and Dynamic Production, Inc. (collectively

Newfield), established a pooled unit (the Martin Unit) which included some of the Martin

Leases as well as portions of several dozen other unrelated leases. In 2008, Newfield

drilled a 17,000-foot well in an area of the Martin Unit which is also covered by the original

Martin Leases (the GU-1 Well), and that well began producing natural gas.


                                               2
        In 2009, Newfield established an unrelated pooled unit nearby (the Simmons Unit),

and it drilled a well on that unit (the Simmons-1 Well). The Simmons-1 Well is 1.5 miles

away from the GU-1 Well and is not on property adjoining or adjacent to the Martin Unit.

The Simmons Unit is separated from the Martin Leases by two twenty-acre tracts: one to

the north of the Simmons Unit (Tract 3584) and another one to its east (Tract 3842).

        The Martins filed the underlying suit in 2014 against Rosetta and Newfield,

claiming in part that the defendants breached their contractual duties under Addendum

18 of the leases to protect the Martin Leases from drainage by the Simmons-1 Well.

        Newfield filed a motion for no-evidence and traditional summary judgment in

February of 2015, contending partly that the Martins’ contract claim fails because the

Simmons-1 Well was not drilled on the Martin Leases or on land adjoining the Martin

Leases. The trial court granted that motion, and we affirmed the ruling. Martin v. Newfield

Expl. Co., No. 13-17-00104-CV, 2018 WL 1633574, at *3–4 (Tex. App.—Corpus Christi–

Edinburg Apr. 5, 2018, pet. denied) (mem. op.). 1 Assuming but not deciding that Newfield

had a duty under the leases to prevent drainage and to spud an offset well in certain

circumstances, we concluded that such duty was not triggered by drilling on the Simmons

Unit because the Simmons Unit does not “adjoin” the Martin Leases. Id. at *4 (“[T]he

Simmons Unit is not ‘acreage adjoining’ the Martin Leases because Tract 3584 separates

the two pieces of acreage.”). We further held that the Martins failed to preserve: (1) their

argument that “the duty to protect the non-unitized Martin Leases acres from drainage

was triggered when the [GU-1 Well] was drilled in 2008” and (2) their argument that

Addendum 18 is ambiguous. Id. (noting that neither argument was made in the Martins’


        1
          We take judicial notice of the records filed in the earlier appeal. See TEX. R. EVID. 201; Estate of
York, 934 S.W.2d 848, 851 (Tex. App.—Corpus Christi–Edinburg 1996, writ denied).


                                                      3
response to Newfield’s summary judgment motion; instead, the Martins “focused their

arguments on whether Newfield’s duty to protect against drainage was triggered when

Newfield began drilling the Simmons Unit, not the Martin Unit”).

       Rosetta moved for summary judgment on March 24, 2017. As to the Martins’

contract claim, Rosetta made the same argument as Newfield—i.e., that the duty

prescribed in Addendum 18 was not triggered by the drilling of the Simmons-1 Well

because that well was not located on the Martin Leases, on a unit including the leases,

or on land adjoining the leases.

       At a status hearing on April 8, 2019, the Martins’ counsel asserted that Rosetta’s

contractual obligation to protect the undrilled portions of the Martin Leases from drainage

was triggered not by the drilling on the Simmons Unit, but rather, by the drilling of the GU-

1 Well. The trial court requested additional briefing on that issue.

       On May 8, 2019, the Martins filed a second amended petition reiterating the claim

counsel made at the status hearing—i.e., that Rosetta’s duty under Addendum 18 of the

leases was triggered by the drilling of the GU-1 Well, not the drilling of the Simmons-1

Well. The second amended petition continued to allege that the drilling of the Simmons-

1 Well was the activity which caused the drainage on the Martin Leases. The Martins also

filed a motion for partial summary judgment making the same argument. The Martins’

motion for partial summary judgment also argued, “in the alternative,” that Addendum 18

is ambiguous and that there are fact issues regarding whether the duties set forth therein

were triggered.

       Without holding any further hearings, the trial court signed a judgment on June 10,

2019, granting Rosetta’s motion for summary judgment and dismissing all of the Martins’

claims with prejudice. This appeal followed.


                                               4
                                             II. DISCUSSION

A. Standard of Review and Applicable Law

        We review summary judgments de novo. Scripps NP Operating, LLC v. Carter,

573 S.W.3d 781, 790 (Tex. 2019). When, as here, both parties move for summary

judgment and the trial court grants one motion and denies the other, 2 we review all the

summary judgment evidence, determine all issues presented, and render the judgment

the trial court should have rendered. Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248

(Tex. 2013).

        A movant for traditional summary judgment has the burden to establish that no

genuine issue of a material fact exists and that it is entitled to judgment as a matter of

law. TEX. R. CIV. P. 166a(c); Amedisys, Inc. v. Kingwood Home Health Care, LLC, 437
S.W.3d 507, 511 (Tex. 2014). “Issues not expressly presented to the trial court by written

motion, answer or other response shall not be considered on appeal as grounds for

reversal.” TEX. R. CIV. P. 166a(c). Similarly, we may not affirm summary judgment on

grounds not raised in the summary judgment motion. Henkel v. Norman, 441 S.W.3d 249,

251 n.1 (Tex. 2014) (per curiam) (citing Stiles v. Resolution Tr. Corp., 867 S.W.2d 24, 26

(Tex. 1993)).

        If a mineral lease is unambiguous, then we construe it as a matter of law, seeking

to enforce the intention of the parties as expressed therein. Tittizer v. Union Gas Corp.,

171 S.W.3d 857, 860 (Tex. 2005) (per curiam). We examine and consider the entire




        2
          Much of the Martins’ motion for partial summary judgment is devoted not toward affirmatively
establishing their own entitlement to judgment as a matter of law, but rather toward refuting the arguments
made by Rosetta in its previous summary judgment motion. In any event, the trial court implicitly denied the
Martins’ motion for partial summary judgment by dismissing all of their claims. We will consider all of the
summary judgment pleadings filed by both parties to determine the proper disposition.


                                                     5
writing in an effort to harmonize and give effect to all its provisions so that none will be

rendered meaningless. J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex. 2003).

B. Analysis

        Addendum 18 suffers from both a lack of accuracy and a lack of clarity. Its most

glaring defect is its apparent misidentification of which party owes the conditional “duty to

protect” undrilled acreage from drainage. Rosetta concedes that the purpose of

Addendum 18 is to ensure that the Martins do not bear the risk of drainage to their

property caused by nearby drilling activity. But the actual language of the addendum

unequivocally imposes the conditional duty to protect on the “Lessor, or its agent(s)”—

and the Martins are the lessors. This unambiguous language is repeated in each of the

Martin Leases. Rosetta concedes that this is a “scrivener’s error” and that Addendum 18

“should have” instead imposed a conditional duty on the “Lessee” to protect the undrilled

lease acreage. 3

        Neither party cites any authority establishing that contractual language may be

interpreted to mean the diametric opposite of what it actually says merely because the

parties mutually intended that result. See Burlington Res., 573 S.W.3d at 203 (noting that

our duty in construing a mineral lease is to “ascertain the true intentions of the parties as

expressed in the writing itself” (emphasis added)). That said, Rosetta never argued in its

summary judgment pleadings that Addendum 18 is unenforceable or that the Martins’

claims fail for this reason. Accordingly, we may not affirm the summary judgment on



        3
          Elsewhere in its brief, Rosetta contends that “the Lease language is part of a standard, industry-
wide form contract used for decades.” Indeed, the Martin Leases appear to be based on a form oil and gas
lease known in the industry for a century as “Producers 88.” See, e.g., Elliott v. Davis, 553 S.W.2d 223, 224
(Tex. App.—Amarillo 1977, writ ref’d n.r.e.); Maynard v. Gilliam, 225 S.W. 818, 820 (Tex. App.—Fort Worth
1920, no writ). But the addenda to the leases, including Addendum 18, are not part of that form. The parties
cite no cases, and we find none, interpreting or applying any of the specific language at issue here.


                                                     6
grounds that the leases do not impose any duty to protect from drainage on Rosetta in

any circumstances. See Henkel, 441 S.W.3d at 251 n.1.

        A second fault in the language of Addendum 18 is found in its description of the

lessee’s obligation to “spud an offset well” 4 within twelve months of drainage or release

undrilled acreage. Rosetta argues that this clause is intended to define “the nature and

quality of the drainage necessary for the protective measures to apply.” In other words,

its obligation to “spud an offset well” is conditional and is triggered only when two events

occur: (1) a well is drilled on or in a unit containing the lease or on adjoining lands; and

(2) “drainage is occurring” on the undrilled acreage as determined by “the opinions of

reasonable and prudent operations.” If this was in fact the parties’ intent, then the

language used in Addendum 18 appears to be out of order or incomplete. In particular,

as written, the addendum does not limit the duty to spud an offset well to situations where

“drainage is occurring” because there is no conditional language—such as “if” or “in the

event”—directly pertaining to that clause. 5

        Notwithstanding the Addendum’s grammatical and logical errors, the parties

appear to agree that it imposes duties on Rosetta, when certain specified circumstances

are present, to both (1) protect the undrilled Martin acreage from drainage, and (2) spud

an offset well or release the undrilled acreage. We will address each obligation in turn.



        4
          An offset well is “[a]n existing wellbore close to a proposed well that provides information for
planning the proposed well.” SCHLUMBERGER OILFIELD GLOSSARY, https://www.glossary.oilfield.slb.com/en/
Terms/o/offset_well.aspx (last visited Sept. 28, 2020). “Spud” means “[t]o start the well drilling process by
removing rock, dirt and other sedimentary material with the drill bit.” Id., https://
www.glossary.oilfield.slb.com/Terms/s/spud.aspx (last visited Sept. 28, 2020).
        5
          As discussed further herein, the contractual obligation to “protect” the undrilled acreage from
drainage is clearly made conditional on a well having been drilled “on or in a unit containing part of this
acreage” or “on acreage adjoining this Lease.” But the obligation to spud an offset well is set forth
independently from the obligation to protect from drainage, and the two duties are separated by the
“opinions of reasonable and prudent operations” clause, which does not itself contain conditional language.


                                                     7
        First, the duty to protect undrilled lease lands from drainage is triggered only “in

the event a well is drilled on or in a unit containing part of this acreage or is drilled on

acreage adjoining this Lease . . . .” In the 2018 appeal, we held that the drilling of the

Simmons-1 Well did not satisfy this condition because the Simmons Unit does not adjoin

the Martin Leases. Martin, 2018 WL 1633574, at *3–4. Rosetta argues that we are

therefore bound under res judicata principles to reject the Martins’ arguments in this case.

See Hallco Tex., Inc. v. McMullen County, 221 S.W.3d 50, 58 (Tex. 2006) (“The doctrine

of res judicata, or claim preclusion, bars a second action by parties and their privies on

matters actually litigated in a previous suit, as well as claims which, through the exercise

of diligence, could have been litigated in a prior suit.”). That is true to the extent the

Martins argue, as they did in their original petition, that Rosetta’s duty to protect was

triggered by the drilling of the Simmons-1 Well. However, as noted, the Martins filed a

second amended petition in 2019 arguing instead that the duty to protect was triggered

by the drilling of the GU-1 Well, not the Simmons-1 Well. 6 It is undisputed that the GU-1

Well (unlike the Simmons-1 Well) is located “on or in a unit containing part of” the Martin

Leases. Therefore, under the plain language of Addendum 18, the drilling of the GU-1



        6
          Rosetta moved to strike the Martins’ second amended petition, arguing it was untimely filed and
that the Martins did not obtain leave to amend. See TEX. R. CIV. P. 63 (providing that “any pleadings,
responses or pleas offered for filing within seven days of the date of trial or thereafter . . . shall be filed only
after leave of the judge is obtained, which leave shall be granted by the judge unless there is a showing
that such filing will operate as a surprise to the opposite party”). However, the April 8, 2019 hearing was a
status hearing, not a final hearing on Rosetta’s summary judgment motion, and the record does not show
that Rosetta’s summary judgment motion was ever set for hearing. See Cotten v. Briley, 517 S.W.3d 177,
185 (Tex. App.—Texarkana 2017, no pet.) (“A summary judgment hearing is a trial under Rule 63.” (citing
Goswami v. Metro. Sav. & Loan Ass’n, 751 S.W.2d 487, 490 (Tex. 1988))). Moreover, the record does not
contain a ruling on the motion to strike; Rosetta does not argue on appeal that the second amended petition
should have been struck; and Rosetta has not shown that the filing of the second amended petition caused
surprise. Therefore, we presume that the second amended petition was properly filed. See Goswami, 751
S.W.2d at 490 (“Since the record is silent of any basis to conclude that the amended petition was not
considered by the trial court, and inasmuch as [appellee] has not shown surprise or prejudice, leave of court
is presumed.”).


                                                         8
Well triggered Rosetta’s obligation to “protect [the Martins’] undrilled acreage from

drainage.”

       Rosetta emphasizes that the GU-1 Well is not alleged to have caused any drainage

on the Martins’ undrilled property. But that is immaterial. Addendum 18 does not state,

implicitly or explicitly, that the duties prescribed therein are triggered only by the drilling

of wells which cause drainage. Nor does it state or imply that the duty to protect from

drainage is limited only to drainage caused by the well which triggered the duty. Instead,

Addendum 18 places upon the lessee a general duty to protect the undrilled land against

all drainage whenever a well is drilled on that land or any adjoining property, without

regard to which drilling activity was causing the drainage.

       Rosetta argues on appeal that the drilling of the GU-1 Well “cannot create an

absolute obligation to protect against drainage caused by any subsequently drilled well.”

It argues that “[s]uch an interpretation is illogical, especially given that drainage did not

allegedly occur until the Simmons Well was drilled much later, on non-adjacent land.” We

do not find such terms illogical or unreasonable. Rosetta offers no reason for why the

original lessee could not have agreed to protect the undrilled acreage from drainage

whenever a nearby well is drilled, even if that particular well was not causing drainage at

the time.

       In response to the Martins’ motion for partial summary judgment, Rosetta

contended that the new argument raised in the Martins’ amended petition—i.e., that the

duty to protect from drainage was triggered by the drilling of the GU-1 Well—is barred by

claim preclusion. On appeal, Rosetta contends that the Martins’ ambiguity arguments are

barred by claim preclusion. With respect to both claim preclusion issues, Rosetta

contends that the Martins could have, but did not, raise these arguments in the earlier


                                              9
summary judgment proceedings involving Newfield. See id.

        We disagree that these arguments are barred by claim preclusion. As the Martins

note on appeal, Rosetta is the only entity that owns a leasehold interest in the undrilled

portions of the Martin Leases—the drainage of which Addendum 18 is designed to protect

against. Newfield does not own such an interest and so its obligations under the leases

are entirely different from Rosetta’s. 7 Even if Rosetta and Newfield had identical leasehold

interests, Rosetta did not join in Newfield’s summary judgment motion and the earlier

summary judgment proceedings did not concern Rosetta. We will not hold that the Martins

are precluded from raising certain arguments against Rosetta merely because they failed

to raise them earlier in the same proceeding against a differently-situated defendant.

        We next address the addendum’s provision that Rosetta “shall spud an offset well”

or release undrilled acreage in certain circumstances. The parties appear to view this

obligation as being triggered by the same events giving rise to the more general duty to

protect from drainage—i.e., it is triggered by the drilling of a well on or in a unit containing

the lease or on adjoining land. We have already held that the drilling of GU-1 Well satisfies

this condition. We observe that, under the parties’ construction, another condition

arguably applies to this obligation—specifically, it is triggered only when “in the opinions

of reasonable and prudent operations, drainage is occurring on the un-drilled acreage,

even though the draining well is located over three hundred-thirty (330) feet from the

undrilled acreage.” There is no dispute that “drainage [was] occurring” on the undrilled



        7
           As noted, we assumed but did not decide in the 2018 appeal that Newfield had a duty under
Addendum 18 to protect the Martins’ unleased acreage from drainage in the specified circumstances. See
Martin v. Newfield Expl. Co., No. 13-17-00104-CV, 2018 WL 1633574, at *3–4 (Tex. App.—Corpus Christi–
Edinburg Apr. 5, 2018, pet. denied) (mem. op.). We merely held that that this duty was not triggered by the
drilling on the Simmons Unit. See id. The issue of whether the duty was triggered by the drilling of the GU-
1 Well was not litigated.


                                                    10
portions of the Martin Leases. Therefore, under the plain language of the lease, Rosetta

was obligated to either (1) spud an offset well within twelve months of drainage or (2)

release the undrilled acreage. Again, the fact that the drainage to the Martin Leases was

caused by the Simmons-1 Well rather than the GU-1 Well does not alter the obligations

of the lessee as provided in Addendum 18.

       Considering the allegations made in the Martins’ second amended petition, we

conclude that Rosetta’s obligations to protect the undrilled Martin acreage from drainage

and to spud an offset well or release the acreage were triggered. Accordingly, the trial

court erred in granting Rosetta’s summary judgment motion. We sustain the Martins’

issues on appeal.

                                    III. CONCLUSION

       The trial court’s judgment is reversed. We remand with instructions to grant the

Martins’ motion for partial summary judgment and for further proceedings consistent with

this opinion.

                                                             DORI CONTRERAS
                                                             Chief Justice

Delivered and filed the
1st day of October, 2020.




                                           11